DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, and 9–16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106299627A to Qin (cited in Applicant’s November 30, 2020 IDS, machine translation attached with this Office action, citations are made to the included translation) in view of U.S. Patent Application Publication No. 2015/0380789 to Jakoby et al.
Regarding Claim 1, Qin discloses (e.g., Fig. 1 and its corresponding description in the translation) a phase-shift unit, comprising: a first substrate 20 and a second substrate 10 provided opposite to each other; a medium layer 40 provided between the first substrate and the second substrate; a patch 1 disposed at a side of the second substrate facing towards the first substrate; and a grounding layer 2 (paragraph [0049] teaches metal patch 2 as grounded) provided at a side of the first substrate facing towards the second substrate and formed with a via hole 21; wherein a projection of the via hole onto the second substrate and a projection of the patch onto the second substrate have an overlapped area therebetween (Fig. 1); and wherein the via hole is configured to feed a phase-shifted microwave signal out of the phase-shift unit, or feed 
Qin does not explicitly disclose that the patch 1 is a microstrip line.
Jakoby discloses a phase-shift unit, and teaches using a microstrip line to improve performance due to their low losses (e.g., paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin such that the patch is a microstrip line, as suggested by Jakoby, in order to improve performance due to their low losses.
Regarding Claim 4, the combination of Qin and Jakoby would have rendered obvious wherein the projection of the microstrip line onto the second substrate spans and exceeds an extension of the projection of the via hole onto the second substrate (e.g., Fig. 1 of Qin; Fig. 5 of Jakoby). 
Regarding Claim 9, the combination of Qin and Jakoby would have rendered obvious wherein a projection of one end of the microstrip line onto the second substrate is located within the projection of the via hole onto the second substrate (e.g., Fig. 1 of Qin; Fig. 5 of Jakoby).
Regarding Claim 10, the combination of Qin and Jakoby would have rendered obvious wherein buffer layers are provided between the second substrate and the microstrip line, and between the first substrate and the grounding layer, respectively (e.g., control elements 8 of Jakoby).
Regarding Claim 11, the combination of Qin and Jakoby would have rendered obvious a phase shifter, comprising at least one said phase-shift unit of claim 1 (Jakoby, “phase shift device”). 
Regarding Claim 12, the combination of Qin and Jakoby would have rendered obvious a plurality of said phase-shift units, wherein the plurality of phase-shift units have the first substrate and the second substrate in common (Fig. 1 of Qin).
Regarding Claim 13, the combination of Qin and Jakoby would have rendered obvious an antenna (e.g., paragraph [0043] of Qin), comprising at least one said phase shifter of claim 11. 
Regarding Claim 14, the combination of Qin and Jakoby would have rendered obvious wherein: the antenna further comprises at least one patch unit (3 of Qin) provided at a side of the first substrate facing away from the liquid crystal layer (Fig. 1 of Qin) and configured to transmit or receive an electromagnetic wave signal (paragraph [0045] of Qin); and a projection of the at least one via hole onto the second substrate is located within a projection of the at least one patch unit onto the second substrate (Fig. 1 of Qin). 
Regarding Claim 15, the combination of Qin and Jakoby would have rendered obvious wherein the projection of at least one patch unit onto the second substrate and the projection of at least one microstrip line onto the second substrate have an overlapped area therebetween (Fig. 1 of Qin). 
Regarding Claim 16, the combination of Qin and Jakoby would have rendered obvious wherein the antenna comprises four via holes in an array arrangement, and the antenna comprises patch units being in a one-to-one positional correspondence to the four via holes, and wherein a projection of the patch unit onto the first substrate at least covers a projection of the via hole onto the first substrate (Fig. 1 of Qin).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Jakoby, in view of U.S. Patent No. 4,511,843 to Thoraval.
Regarding Claim 5, the combination of Qin and Jakoby does not explicitly disclose wherein the microstrip line extends in a winding shape on the second substrate, and the projection of the via hole onto the second substrate and a projection of only one end of the microstrip line onto the second substrate have an overlapped area therebetween. 
Thoraval teaches, with respect to anntennas, forming metal strips in a winding shape (e.g., Fig. 14) in order to achieve a desired antenna length with reduced footprint (e.g., col. 19, line 61 to col. 20, line 29 and col. 26, line 38 to col. 27, line 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin and Jakoby such that the microstrip line extends in a winding shape on the second substrate, and the projection of the via hole onto the second substrate and a projection of only one end of the microstrip line onto the second substrate have an overlapped area therebetween, as suggested by Thoraval, in order to achieve a desired antenna length with reduced footprint.
Regarding Claim 6, the combination of Qin, Jakoby, and Thoraval would have rendered obvious a direct-current blocking device provided at a feeder interface of the microstrip line and configured for avoiding interference of direct current signal (Fig. 1 of Qin; Fig. 5 of Jakoby).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Jakoby, in view of U.S. Patent Application Publication No. 2012/0242941 to Suwa et al.
Regarding Claim 7, the combination of Qin and Jakoby does not explicitly disclose a first alignment layer and a second alignment layer provided at opposite sides of the liquid crystal layer, respectively. 
Suwa teaches, with respect to liquid crystal panels, including alignment films 22/32 adjacent either side of the liquid crystal layer to control pretilt of the liquid crystal molecules to improve switching response speed (e.g., Fig. 1 and paragraph [0076]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin and Jakoby to include a first alignment layer and a second alignment layer provided at opposite sides of the liquid crystal layer, respectively, as suggested by Suwa, to improve the liquid crystal switching response speed.
Regarding Claim 8, the combination of Qin, Jakoby, and Suwa would have rendered obvious wherein: the first alignment layer is provided between the liquid crystal layer and the grounding layer; and the second alignment layer is provided between the liquid crystal layer and a film layer where the microstrip line is located (Fig. 1 of Suwa). 




Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the prior art of record fails to disclose, and would not have rendered obvious, the phase-shift unit of claim 1, wherein the projection of the microstrip line onto the second substrate divides the projection of the via hole onto the second substrate into portions located on opposite sides of the projection of the microstrip line onto the second substrate (i.e., the projection of the via hole is larger than the projection of the microstrip line, extending on either side of the microstrip line).  Instead, at least Qin and Jakoby both appear to disclose the projection of the via hole as smaller than the projection of the microstrip line.  Claim 3 depends from Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871